 1   Scott Kalkin 120791
     ROBOOSTOFF & KALKIN
 2   A Professional Law Corporation
     369 Pine Street, Suite 820
 3   San Francisco, California 94104
     (415) 732-0282
 4
     Attorney for Plaintiff Kijoo Kim
 5
 6
 7
 8
 9                                IN THE UNITED STATES DISTRICT COURT
10                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12   Kijoo Kim,                                   )        ACTION NO.: 17-cv-04560 HSG
                                                  )
13                               Plaintiff,       )        STIPULATION OF DISMISSAL
                                                  )        WITH PREJUDICE PURSUANT
14   v.                                           )        TO FRCP 41(a)(1)(A)(ii)
                                                  )
15   The Lincoln National Life Insurance Company, )
                                                  )
16                               Defendant.       )
                                                  )
17
18
             IT IS HEREBY STIPULATED by and between all parties to this action through their
19
     designated counsel that the above-captioned action be and hereby is dismissed with prejudice
20
     pursuant to FRCP 41(a)(1)(A)(ii). Each party shall bear its own fees and costs.
21
     //
22
23
     //
24
25
     //
26
27
28   Stipulation of Dismissal                      1                        Case No: 17-4560 HSG
 1            The parties respectfully request the Court’s approval of this stipulation.
 2
 3                                                        ROBOOSTOFF & KALKIN
 4
 5   Dated: May 10, 2019                            By:          /s
                                                          Scott Kalkin
 6                                                        Attorneys for Plaintiff
 7
 8                                                        DENTONS US LLP
 9
10   Dated: May 10, 2019                            By:           /s
                                                          Anna S. Youssefi
11                                                        Attorneys for Defendant
                                                          Lincoln National Life Insurance Company
12
13            IT IS SO ORDERED.
14
15
     Dated:     5/13/2019                           By:
16                                                        The Honorable Haywood S. Gilliam, Jr.
                                                          United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28   Stipulation of Dismissal                         2                             Case No: 17-4560 HSG
